Filed 9/12/22 In re M.G. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re M.G., a Person Coming Under
 the Juvenile Court Law.
 THE PEOPLE,
           Plaintiff and Respondent,
 v.
 M.G.,                                                                  A162652
           Defendant and Appellant.
                                                                        (Contra Costa County
                                                                        Super. Ct. No. J2100094)



         Appellant M.G. (Appellant) appeals from the juvenile court’s
dispositional order imposing a probation condition prohibiting him from being
in Alameda County unless with a parent or guardian. He contends the
condition is unconstitutionally overbroad. We modify the condition and
affirm.
                                                   BACKGROUND
         On February 9, 2021, Berkeley Police Department officers responded
to an attempted carjacking on Grant Street and Hearst Avenue. Appellant,
who matched the description of one of the suspects, was in the area on a
scooter, and he was apprehended by the police. Officers searched the area



                                                               1
where Appellant had been riding and found a loaded semi-automatic
handgun.
      On February 11, 2021, the Alameda County District Attorney’s Office
filed a juvenile wardship petition, alleging Appellant violated Penal Code
section 25850, subdivision (a) (carrying a loaded firearm) and Penal Code
section 25400, subdivision (a)(2) (carrying a concealed firearm), with special
allegations.
      Pursuant to a negotiated agreement, Appellant admitted to being an
accessory after the fact in violation of Penal Code section 32. The juvenile
court released Appellant into the custody of his mother in Contra Costa
County, on various terms and conditions, including that Appellant stay out of
Alameda County unless with a parent or guardian. The matter was
transferred from Alameda County to Contra Costa County.
      At the May 2021 dispositional hearing, the juvenile court declared
Appellant a ward of the court. The court placed Appellant at the Orin Allen
Youth Rehabilitation Facility for six months, followed by a 180-day ranch
aftercare period. The court also imposed a number of probation conditions to
follow Appellant’s release, including the challenged prohibition on being in
Alameda County unless with a parent or guardian.
      This appeal followed.
                                DISCUSSION
      Appellant contends the juvenile court’s probation condition number 25,
that he “stay out of Alameda County unless with a parent/guardian” is
unconstitutionally overbroad. We modify the condition and affirm.
      The juvenile court has broad discretion to impose probation conditions
“that it may determine fitting and proper to the end that justice may be done




                                       2
and the reformation and rehabilitation of the ward enhanced.” (Welf. & Inst.
Code, § 730, subd. (b); In re Sheena K. (2007) 40 Cal.4th 875, 889.)
Nevertheless, “A probation condition that imposes limitations on a person’s
constitutional rights must closely tailor those limitations to the purpose of
the condition to avoid being invalidated as unconstitutionally overbroad.”
(Sheena K., at p. 890.)1
      Appellant argues the challenged probation condition infringes his
constitutional right to intrastate travel. (People v. Moran (2016) 1 Cal.5th
398, 405–406.) The decision in In re Antonio R. (2000) 78 Cal.App.4th 937, is
instructive. There, a juvenile court probation order required the minor, who
lived in Orange County, “to stay out of Los Angeles County unless
accompanied by a parent or with prior permission from the probation officer.”
(Id. at p. 939.) The court of appeal affirmed the order, noting the minor’s
involvement in “extensive and recent criminal conduct in Los Angeles
County.” (Id. at p. 941.) The court reasoned, “We acknowledge that Los
Angeles County is a large place. There is much that [the minor] may be
prevented from doing that does not relate to potential criminality. . . . But we
have confidence that any reasonable request to travel within Los Angeles
County will be honored by his parents or the probation officer, and this safety
valve saves the condition. In essence, the minor may not travel ‘extra-locally’
without his parents’ cooperation or his probation officer’s assent. This does
no more than reaffirm the traditional parental prerogative. The condition is
thus consistent with the rehabilitative purpose of probation and
constitutional parental authority. [The minor’s] constitutional rights have


      1We reject respondent’s contention that the claim was forfeited because
Appellant did not object below. Appellant’s claim presents a pure question of
law not requiring reference to the sentencing record. (In re Sheena K., supra,
40 Cal.4th at pp. 888–889.)

                                       3
not been impermissibly burdened.” (Id. at p. 942; cf. In re Daniel R. (2006)
144 Cal.App.4th 1, 8 [condition unconstitutional where it prohibited any
travel to Mexico, even with the permission of the probation officer and if the
minor was accompanied by his parents].)
      Appellant contends the probation condition in the present case is
overbroad “because the only entry authorized by the condition is when
[A]ppellant is accompanied by a parent or guardian. [Citations.] There is no
exception made for incidental entry into Alameda County, i.e., while en route
to a different location not in that county, nor for any other travel that might
be authorized by a probation officer.” We agree the probation condition
contains an insufficient “safety valve” (In re Antonio R., supra,
78 Cal.App.4th at p. 942) to the extent it fails to permit travel authorized by
a probation officer. There is no need to prohibit a trip so authorized, and that
was a critical aspect of the probation condition approved in Antonio R.
Appellant’s ability to travel should not depend entirely upon the availability
of a parent or guardian to accompany him. We will modify the probation
condition accordingly.
      On the other hand, we reject Appellant’s argument that an exception
for incidental entry into Alameda County is necessary for the condition to be
constitutional. If Appellant must travel through Alameda County, he may do
so with a parent or guardian or with the permission of a probation officer.
The juvenile court could reasonably conclude that a general exception for
incidental travel through the county would create too much of an opportunity
for mischief by providing an easy excuse for Appellant to be present in the
county and would make it more difficult to prove a violation.
      We also reject Appellant’s contention that the challenged condition is
“merely redundant of other conditions.” The conditions Appellant



                                       4
references—informing the probation department of change of residence,
setting a curfew, prohibiting the possession of drugs and deadly weapons,
prohibiting Appellant from associating with disapproved persons, and
requiring him to stay away from the location of the underlying crime—all
attempt to monitor Appellant’s conduct and discourage criminality through
various means. None, however, in any way prohibits Appellant from
traveling to Alameda County, which the juvenile court found appropriate to
Appellant’s rehabilitation. And Appellant does not argue the juvenile court
abused its discretion in making that finding. (People v. Carbajal (1995)
10 Cal.4th 1114, 1120–1121.)
                               DISPOSITION
      Probation condition number 25 is modified to read as follows: “Minor is
ordered to stay out of Alameda County, unless with a parent/guardian or
unless with permission from a probation officer.” As modified, the juvenile
court’s order is affirmed.




                                      5
                                                     SIMONS, Acting P.J.




We concur.




BURNS, J.




WISEMAN, J.*




(A162652)




      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                        6